Citation Nr: 0828998	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for ankylosing 
spondylitis, Bechterew's disease (formerly diagnosed as lower 
back pain with degenerative joint disease), currently rated 
as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
tinea versicolor evaluated as noncompensable prior to April 
3, 2007, and 30 percent disabling since April 3, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and October 2004 rating 
determinations of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In a January 2005 rating determination, the RO reclassified 
the veteran's disability from lower back pain with 
degenerative joint disease to ankylosing spondylitis, 
Bechterew's disease, and increased the assigned disability 
evaluation from noncompensable to 20 percent disabling.  The 
decision also granted his previously appealed claim for 
service connection for uveitis.  He made statements that 
could be construed as disagreeing with the initial 
noncompensable evaluation for that disability; however, in 
June 2005, the RO raised the initial evaluation to 10 percent 
disabling.  The veteran has reported that he was satisfied 
with the 10 percent rating. 

The Board remanded these issues for additional development in 
March 2007.

In a November 2007 rating decision, the Appeals Management 
Center increased the rating for tinea versicolor to 30 
percent effective April 3, 2007.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an increased 
evaluation for tinea versicolor in excess of 30 percent. 
remains before the Board.

The issue of entitlement to an increased (compensable) 
disability evaluation for tinea versicolor is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The veteran has 40 degrees forward flexion of the 
thoracolumbar spine including consideration of functional 
factors; he had at most 1 incapacitating episode in the last 
12 months lasting 5 days, and no neurologic impairment. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
ankylosing spondylitis, Bechterew's disease (formerly 
diagnosed as lower back pain with degenerative joint disease) 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.124(a), 4.7, Diagnostic Codes 5243, 5293, 5295 (2002, 
2003 & 2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 FR 23353 
(Apr. 30, 2008). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a letter dated March 2007, the Appeals Management Center 
(AMC) informed the veteran of the evidence needed to 
substantiate the claim, what medical or other evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the March 2007 letter still told the veteran that he 
could send VA information that pertained to his claims.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal service connection has been granted, 
hence the first three elements of Dingess notice are 
substantiated.  The May 2007 letter also provided notice on 
the rating and effective date elements.  

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

The May 2007 letter told the veteran that to substantiate 
entitlement to an increased rating the evidence must show 
that the disability had worsened.  The letter also invited 
him to submit evidence of the impact of the disability on 
employment.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The veteran demonstrated actual knowledge that evidence of 
the impact of the disability on daily activities could 
substantiate his claim.  In this regard his representative 
noted the effects of the disabilities on his daily activities 
in the July 2008 Post-Remand Brief. 

The current criteria for rating ankylosing spondylitis, 
Bechterew's disease contemplate specific measurements of 
ranges of motion.  The veteran did not received notice to 
this effect in a VCAA notice letter.  He was provided with 
the current rating criteria in statement of the case issued 
in January 2005.  This post-decisional document could not 
provide VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007).  The notice in the statement of the case 
would, however, service to put a reasonable person on notice 
as to what was needed to show that the back disability met 
the criteria for an increased rating.  The veteran had years 
after the statement of the case to submit additional argument 
and evidence and to request a hearing.  He thus, had a 
meaningful opportunity to participate in the adjudication of 
his claim.

There was a timing deficiency with the March 2007 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson.  The timing deficiency with regard to 
this letter was cured by readjudication of the claim in a 
November 2007 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in July 2004 and April 
2007.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 
 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

The veteran underwent a VA examination in July 2004.  He 
reported that he was the manager of a maintenance facility 
and worked 8 hours a day, 5 days a week.  The examiner stated 
that with his analgesic medication, the veteran could fulfill 
his job requirements.  The veteran had back pain mostly 
around the L4-S1 and/or bilateral S1 joints.  During flare-
ups the pain was an 8-9 out of 10 on the pain scale.  He 
averaged 6-7 pain episodes each month.  There was no 
weakness.  Regarding his functional assessment, the examiner 
stated that all of the veteran's activities were difficult 
during episodes with sharp back pain.  

An inspection of his thoracic and lumbar spine was normal as 
there was no externally visible structural scoliotic 
curvature, no antalgic scoliosis and his gait was normal.  
His range of motion was 0 to 64 degrees of flexion with 0 to 
70 degrees after repetitive motion without pain.  There was 0 
to 23 degrees of extension and 0 to 14 degrees after 
repetitive motion without pain.  Left bending was 0 to 16 
degrees and 0 to 12 degrees after repetitive motion without 
pain.  Right bending was 0 to 10 degrees both actively and 
passively without pain.  There was no incoordination or 
instability.  The examiner noted that the moderately limited 
forward flexion/backward extension had the greatest 
functional impact.  The sensory examination was normal.

X-rays of the thoracic spine demonstrated moderately 
expressed spondylosis.  The single ankyloses between the 
vertebral bodies might be suggestive of Bechterew's disease 
versus spondylosis associated with moderate kyphoscoliosis.  
X-rays of the lumbar spine demonstrated slight scoliosis 
chondrosis at L5-S1.  Along the lumbar spine there was no 
evidence of Bechterew's disease.  The diagnosis was 
Bechterew's disease (ankylosing spondylitis) resulting in 
predominantly moderate limitation of the spinal motion and 
function with remarkable stiffness of the spine, frequent 
pain on use during flare-ups (5-7 times per month) and 
moderate inflammatory sacroilitis bilaterally.  The examiner 
stated that the spinal ranges of motion were predominantly 
moderately limited in all directions as the veteran presented 
with definite spinal stiffness but no pain.

In April 2007 the veteran underwent a VA examination.  The 
veteran had mild to moderate pain in his lower lumbar spine 
since 1987 which radiated.  He had severe flare-ups every 1 
to 2 months and lasted 3 to 7 days.  The veteran noted less 
mobility, less weight bearing activities.  During the past 12 
months, there was 1 incapacitating episode for the 
thoracolumbar region which lasted 5 days.  There was no 
limitation on walking.  During flare-ups he was limited in 
ambulation to less than a mile.  A sensory examination was 
normal.

On examination, there was no thoracolumbar spine ankylosis.  
Flexion was 0 to 55 degrees passive motion and 0 to 60 
degrees active motion with pain on both motions.  Pain began 
at 40 degrees and ended at 55 degrees.  There was no 
additional loss of repetitive motion on repetitive use of the 
joint.  

Extension was 0 to 15 degrees with pain beginning at 10 
degrees both passively and actively.  Pain began at 10 
degrees and ended at 15 degrees but there was no additional 
loss of repetitive motion on repetitive use of the joint.  

Lateral flexion to the right was 0 to 20 degrees with pain 
beginning at 15 degrees both passively and actively.  Pain 
began at 15 degrees and ended at 20 degrees but there was no 
additional loss of repetitive motion on repetitive use of the 
joint.  

Lateral flexion to the left was 0 to 15 degrees with pain 
beginning at 10 degrees both passively and actively.  Pain 
began at 10 degrees and ended at 15 degrees but there was no 
additional loss of repetitive motion on repetitive use of the 
joint.  

X-rays demonstrated changes of anklyosing spondylitis in the 
SI joints and possibly in the lumbar facets.  The diagnosis 
was ankylosing spondylosis, thoracolumbar spine with 
limitation of motion, symptomatic.  The veteran was currently 
employed and lost 1 week of work over the past year because 
of his back.  The examiner noted that there were significant 
effects on his work performance as there was increased 
tardiness and absenteeism.  He experienced decreased 
mobility, lack of stamina, weakness, fatigue and pain.  He 
had moderate limitations on most usual daily activities and 
severe limitations on exercise while sports were prevented.

In November 2007 the veteran presented to the Martinsburg VA 
Medical Center (VAMC) for treatment of his spondyloarthritis.  
The diagnosis was ankylosing spondylitis with recurring 
irtiis.  



Analysis

The former provisions of Diagnostic Code 5292 provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine; a 20 percent rating for moderate limitation of motion, 
and a 40 percent rating for when there was severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(in effect prior to September 26, 2003).

The former rating criteria did not define "mild," "moderate," 
or "severe" limitation of motion.  However, the revised 
rating criteria provide some guidance.  Under those criteria, 
normal forward flexion of the thoracolumbar spine is to 90 
degrees.  Normal extension is from 0 to 30 degrees.  Normal 
lateral flexion, as well as rotation, is from 0 to 30 degrees 
to the left and right.  38 C.F.R. § 4.71a, Note (2), 
following General Rating Formula for Disease and Injuries of 
the Spine (2006).

Under the oldest version of Diagnostic Code 5293, a 10 
percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is assignable for moderate 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

Diagnostic Code 5295, as in effect prior to September 26, 
2003, provides a 20 percent evaluation for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is for application for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003). 

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Effective September 23, 2002, Diagnostic Code 5293 was 
amended to provide that intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
on the basis of the combination of its neurologic and 
orthopedic manifestations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, VA again amended the criteria 
for rating intervertebral disc disease to provide that the 
disability could be rated under the General Rating Formula 
(which provides the criteria for rating orthopedic 
disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), or on the 
basis of incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

The newest rating criteria, effective September 26, 2003, 
provide for rating the veteran's low back disability under 
criteria contained in the General Rating Formula for Diseases 
and Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  

A 50 percent rating is assigned if there 
is unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 40 percent rating is assigned if 
forward flexion of the thoracolumbar 
spine is to 30 degrees or less; or, there 
is favorable ankylosis of the entire 
thoracolumbar spine.  

A 20 percent rating is provided if 
forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not 
greater than 60 degrees or combined 
motion of the thoracolumbar spine is not 
greater than 120 degrees.

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The September 26, 2003 changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.  Of 
course, the General Rating Formula provided new criteria for 
rating the orthopedic component of intervertebral disc 
disease.

Note (1): Evaluate any associated objecti
ve neurologic abnormalities, including, 
but not limited to, bowel or bladder 
impairment, separately, under 
an appropriate diagnostic code.  
Note (4): Round each range of motion meas
urement to the nearest five degrees.

Note (5): For VA compensation purposes, u
nfavorable 
ankylosis is a condition in which the ent
ire cervical  spine, the entire 
thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results 
in one or more of the following: 
difficulty walking 
because of a limited line of vision; rest
ricted opening 
of the mouth and chewing; breathing limit
ed to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) always represents 
favorable ankylosis. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243. 

Under the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for 
incapacitating episodes having a total 
duration of at least one week but less 
than two weeks during the past 12 months; 
a 20 percent disability evaluation is 
warranted for incapacitating episodes 
having a total duration of at least two 
weeks but less than four weeks during the 
past 12 months; a 40 percent disability 
evaluation is warranted for 
incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 months; 
and a 60 percent disability evaluation is 
warranted for incapacitating episodes 
having a total duration of at least six 
weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  Traumatic arthritis is 
rated under the same criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2007).

Under Diagnostic Code 5010, degenerative or traumatic 
arthritis substantiated by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2007).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  A new law or regulation applies, if 
at all, only to the period beginning with the effective date 
of the new law or regulation. Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000).  

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation 
of the new rule and a relevant past event;" and (3) 
"familiar considerations of fair notice, reasonable 
reliance, and settled expectations." Princess Cruises v. 
United States, 397 F. 3d 1358 (Fed. Cir. 2005).  If, under 
this test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Rodriquez v. 
Peake, No. 2006-7023 (Fed. Cir. Jan. 7, 2008).

Consideration of the former rating criteria for rating back 
disabilities.

The veteran's claim has been recognized as pending since May 
2002.  The veteran's back disability was rated under the 
provisions of old Diagnostic Code 5295.

The April 2007 VA examination revealed none of the findings 
needed for a higher rating under Diagnostic Codes 5292, 5293 
or 5295.  The veteran did not have a severe limitation of 
motion as he had forward flexion to 40 degrees before 
experiencing pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 
38 C.F.R. §§ 4.40, 4.45 (2007).

The veteran does not have listing of the spine or abnormal 
mobility on forced motion.  Hence the criteria for a 40 
percent rating under the old Diagnostic Code 5295 are not 
met.

A higher rating under the version of Diagnostic Code 5293, in 
effect prior to the revision of September 23, 2002, would 
require severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  As the veteran has been 
shown to have degenerative disc disease, the veteran could 
qualify for an increased rating under Diagnostic Code 5293, 
as revised September 23, 2002.

Examiners have found his symptoms to be no more than 
moderate; hence a higher rating would not be warranted under 
the oldest version of Diagnostic Code 5293.

The April 2007 VA examiner stated that there had been 1 
incapacitating episode during the past 12 months that lasted 
5 days.  The record contains no reports of doctor prescribed 
bedrest, but assuming arguendo that the incapacitating 
episode met the VA definition of that term, the episode was 
too short to warrant a higher rating under the intermediate 
version of Diagnostic Code 5293, as revised September 23, 
2002, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003). 

A higher rating under old Diagnostic Code 5289 requires 
unfavorable ankylosis of the lumbar spine.  The veteran's 
examination in April 2007 yielded a finding that there was 
not ankylosis of the lumbar spine. 


Consideration of the revised criteria for rating back 
disabilities.

As just noted, a higher rating is not warranted on the basis 
of incapacitating episodes under the revised rating criteria, 
again, the April 2007 examiner stated that there had been 1 
incapacitating episode during the past 12 months that lasted 
5 days.  Thus, a higher evaluation in excess of 20 percent is 
not warranted as a 40 percent disability evaluation is 
warranted when incapacitating episodes have a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003). 

With regard to evaluation under the General Rating Formula 
for Disease and Injuries of the Spine, the veteran's ranges 
of motion do not meet the criteria for an evaluation in 
excess of 20 percent based on its orthopedic component.  A 
higher rating of 30 percent under the General Rating Formula 
for Diseases and Injuries of the Spine requires forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a Diagnostic Code 5237 (2007).  

At the April 2007 VA examination the veteran had forward 
flexion to 40 degrees before pain.  As noted, there was no 
showing of additional limitation due to functional factors.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  While this range of motion is 
limited, it is well in excess of 30 degrees.  The criteria 
for a higher rating are therefore not warranted under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2007).  

Additionally, the VA examiner found no evidence of radicular 
neuropathy as the veteran had a normal neurology examination.  
Because the medical evidence is to the effect that the 
veteran does not have a neurologic impairment, a separate 
rating on that basis is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1).

Marked interference with employment as a result of the 
veteran's back injury has not been shown.  While the examiner 
noted that there were significant effects on his work 
performance as there was increased tardiness and absenteeism, 
the rating criteria contemplates the veteran's disability, 
which consists of limitation of motion and associated 
functional impairment.  Further, the veteran's back 
disability has not required any periods of recent 
hospitalization.  Therefore, referral for an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321.

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 20 percent.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990); 38 C.F.R. §§ 4.7, 4.21 (2007). 


ORDER

Entitlement to an increased evaluation for ankylosing 
spondylitis, Bechterew's disease (formerly diagnosed as lower 
back pain with degenerative joint disease), currently rated 
as 20 percent disabling is denied.


REMAND

The veteran's skin disorder, tinea versicolor, has been rated 
under Diagnostic Codes 7806- 7813.  During the course of this 
appeal the rating criteria changed.

Under the rating schedule, as in effect prior to August 30, 
2002, dermatophytosis under Diagnostic Code 7813 was rated as 
eczema under Diagnostic Code 7806.  Under that diagnostic 
code, a noncompensable evaluation is warranted for eczema 
with slight, if any, exfoliation, exudation or itching that 
was on a nonexposed surface or small area.  A 10 percent 
evaluation requires exfoliation, exudation or itching and 
involvement of an exposed surface or extensive area.  A 30 
percent evaluation is warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (effective prior to Aug. 30, 
2002).

Under Diagnostic Code 7813, as amended, dermatophytosis is 
rated under Diagnostic Code 7800 for disfigurement of the 
head, face, or neck; under Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805 for scars; or under Diagnostic Code 7806 for 
dermatitis, depending on the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (effective Aug. 30, 
2002). 

The veteran's April 2007 VA examination noted that he had 
dermatophytosis, specifically tinea versicolor, affecting his 
neck, thorax and right arm.

In a July 2008 Post Remand Brief, the veteran's 
representative noted that photographs of the veteran's skin 
were not included within the claims folder for review.  Under 
38 C.F.R. § 4.118, Diagnostic Code 7800, when rating a 
disfigurement of the head, face or neck, the VA must take 
into consideration unretouched color photographs.  See Note 
(3).  The report of a VA examination which was conducted in 
April 2007 did not include any photographs.  In the body of 
the examination report, it was noted that photographs were 
taken and submitted.  In an October 2007 memorandum, the AMC 
contacted the RO and informed them that the photographs could 
not be located.   

Although the April 2007 examination indicates such photos 
were taken, they were not included in the file.  As they may 
provide a basis for increasing the veteran's rating, they 
must be obtained.

As noted above, the veteran has not been provided with all of 
the notice required by Vazquez-Flores.  Because this case is 
being remanded for other reasons, there is an opportunity to 
ensure that he receives full notice.

While further delay of this case is regrettable, due process 
considerations require such action.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter telling him 
that he should substantiate his claim 
with evidence of the impact of his 
disability on daily life that tells him 
that some of the criteria under which his 
disability is rated require specific 
findings and which includes the rating 
criteria.

2.  Obtain the color photographs taken in 
conjunction with the veteran's April 2007 
VA skin examination, if these photos are 
unavailable, obtain new photographs and 
ask the examiner who conducted the April 
2007 examination to review them.  If that 
examiner is unavailable, ask another 
qualified examiner to review the new 
photographs and comment on what they 
show.

3.  Rate the veteran's claims under both 
the old and new skin rating criteria 
found in 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2001) and 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).  

4.  If the determinations remain 
unfavorable to the veteran, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


